DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


    PNG
    media_image1.png
    443
    391
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    376
    media_image2.png
    Greyscale

[SU2] comprising:  3a light blocking area in which an opaque light blocking layer is disposed [LS], a buffer layer disposed on the light blocking layer, wherein the buffer layer disposed between the semiconductor layer and the light blocking 26layer [UC1]; and 4a light transmitting area in which the light blocking layer is not disposed [outside the area where LS is located]; 5a semiconductor layer disposed on the first base in the light blocking area [PS], the 6semiconductor layer comprising a source region [where SL contacts PS], a drain region [where BS contacts PS], and a channel region [between the source and drain]; 7a first insulating layer disposed on the semiconductor layer [IL1]; 8a gate line disposed on the first insulating layer and extending along a first direction [GL], a 9portion of the gate line overlapping a portion of the channel region [see figure 7]; 10a second insulating layer disposed on the gate line [IL2];  11a first contact hole formed in the first insulating layer and the second insulating layer, the 12first contact hole exposing a portion of the source region [see figure 8B]; a data line disposed on the second insulating layer and extending along a second direction 28intersecting the first direction, a portion of the data line contacting the portion of the source 15region through the first contact hole [see figures 7 and 8B]; 16a third insulating layer disposed on the data line [IL3]; 17a second contact hole formed in the first insulating layer, the second insulating layer, and  18the third insulating layer, the second contact hole exposing a portion of the drain region [see figure 8B]; 19a drain electrode disposed on the third insulating layer, a portion of the drain electrode 20contacting a portion of the drain region through the second contact hole [see figure 8B]; 21a color filter disposed on the third insulating layer such that the color filter is disposed in 22an entirety of the light transmitting area [see figure 8B and CF]; 23a pixel electrode disposed on the color filter [E2], a portion of the pixel electrode contacting a 24portion of the drain electrode [see figure 8B]; and 25an organic layer disposed on the third insulating layer in the light blocking area, 26wherein [polyimide layer AL2], wherein the organic layer is horizontally adjacent to the third insulating layer and the color filter [the term horizontally adjacent is construed to mean “next to” in a plane that is parallel to the horizon or parallel to the third insulating layer and color filter layer; thus, the organic layer AL2 needs to formed in a plane parallel to the plane of the third insulating layer and the color filter layer and next to the third insulating layer and color filter layer; see figure 8B and AL2, IL3, and CF].  The prior art of record does not teach nor suggest, in combination with the limitations supra, wherein the organic layer is horizontally adjacent to the third insulating layer and the color filter, and horizontally overlaps the third insulating layer and the color filter [claims 1 and 18] and horizontally overlaps the third insulating layer and the color filter in a direction substantially parallel to an upper surface of the first base [claim 15].

Claims 18-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 18-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/23/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871